DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-10-20 (herein referred to as the Reply) where claim(s) 1, 4-11, 14-20 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1, 9, 11, 19 and 4-8, 10, 14-18, 20
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
The independent claim(s) were amended to recite variants of:
in response to determining that …quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D, …monitoring a physical downlink control channel (PDCCH) in a CORESET corresponding to a first control resource among the first CORESET and the second CORESET.

However, the Specification describes (using citation of the corresponding US Publication) a ‘QCL type D’ in 8 instances: para. 0245, 0247, 0290, 0295, claims 3, 10, 13, & 20 are originally filed. Note: The Reply’s remarks do not particularly point out where in the instant Specification this limitation is disclosed. 
In the case for citations para. 0290, 0295 and claims 3, 10, 13, & 20, the disclosed associated with QCL type D simply states that the first and second CORESET can be QCL type D but does not disclose whether the terminal determines whether and/or whether the terminal monitors the PDCCH in response to said determination. Rather, these citations simply state a characteristic in that the first and second CORESET can be of QCL type D; this corresponds to the previous (now deleted) claim limitation “wherein quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D” (see claims 2021-07-06).
In the case for citations para. 0245 discloses that a gNB configures control information and the terminal is “required to receive control information on the basis of the assumption of one TCI state among TCI states configured in the overlapping control resource set according to the circumstances (for example, if a TCI state is configured as a specific QCL type corresponding to at least one of the QCL types or is configured as a QCL type D).” Para. 0247 further elaborates in that “If TCI states of control resource set #0 1000 and control resource set #1 1001 satisfy a specific condition (for example, if the TCI states are configured in a specific QCL type or a QCL type D), the terminal may be required to receive control information on the basis of the assumption of one TCI state in the overlapping region 1004.” That is, when the CORESET correspond to QCL type D, in response the gNB is configured to send the terminal control information. Subsequently, the terminal determines a TCI state in the overlapping region (para. 0248, 264) based on an index and/or search space set. This is different from the claimed “in response to determining that quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D, …monitoring a physical downlink control channel (PDCCH).” 
Rather, the Specification discloses that limitations that’s akin to “determining, by a base station, that the first monitoring occasion overlaps the second monitoring occasion and quasi 
The system is configured such that terminal device operates in a protocol that dictate that it expects/assumes the CORESETS are both “QCL type D” but does not actual perform a determination (i.e., doesn’t actual verify or check). Consequently, because it assumes the “QCL type D,” it will always (unconditionally) monitor the PDCCH in the CORSET upon receiving the control information. The claim requires “in response to determining…monitoring” which suggests the determining must trigger the monitoring however as stated above, the Specification does not disclose a determination by a terminal that triggers monitoring. Rather the monitoring will always occur and the terminal assumes properties of the TCI state of CORESETS in order to carry the monitoring.
Furthermore, the act of assuming and determining are not equal. For example, you can assume a package is delivered based on an estimated delivery time but this is not the same as actually determining the packet is delivered by checking the tracking information and/or mailbox. 
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter over the prior art but rejected to herein.

Claim(s) 7, 8 and 17, 18
The claim(s) include allowable subject matter with respect to the prior art and would be allowable if:
 (i) Rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(ii) Amended to overcome other non-prior art rejections and/or objections presented herein (e.g., 35 USC 112 and 101 rejections), including rejections/objections directed to base and intervening claims.
(iii) In cases where claim limitations were unclear/indefinite and the Examiner indicated what he/she thought what the limitations attempted to convey; any clarifying amendments would need to be commensurate with the Examiner’s interpretation.
Reasons allowable over art are provided in the previous action.
In addition to the explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).
Relevant Cited References
US20210051692
US20210297135
US20210351975
US20210314927


Examiner’s Notes
While the Examiner applied only USC 112 rejections herein, to expedite prosecution a search was also performed for subject matter related to a terminal assuming quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D. That is, the Examiner searched for limitations as supported in the Specification in anticipation that the future amendments could overcome the USC 112 rejections (e.g., amendments directed to “a terminal assuming quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D”). The Relevant Cited Arts are the results of said search. The references found also disclose similar text as described in the Specification where the terminal assumes an overlap and QCL type D of at least two CORSETS (i.e., assuming a common properties of TCI state of CORESET).

 SEO_569 (US20200045569)
A machine-translated version of priority document KR10-2018-0089551 is submitted herein demonstrated priority date support for SEO_569 (US20200045569). While this issue is moot in this action as there is no prior art applied due to the USC 112A issue, note that SEO_569 at para. 0281 discloses “As another example, if TCI states of different CORESETs overlapped in the time domain are configured to be CSI-RS #5 and CSI-RS #6, respectively; type D QCL reference of the CSI-RS #5 is SSB #4 in the RRC signaling related to the QCL combination of the network; and the type D QCL reference of the CSI-RS #6 is the same as SSB #4, monitoring of each CORESET may be performed…The UE may derive a type D QCL relationship among TCI states configured for individual CORESETs based on the report of the UE and/or QCL-related signaling of the network.” This is supported in KR10-2018-0089551 at page 21-22 of the translation (page 26 of the PDF). Consequently, similar to the Relevant Cited Art, SEO_569 discloses similar text as described in the Specification where the terminal monitors a CORESET having an overlap and QCL type D commonality with at least one other CORESET.

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415